DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2, “SQUID” is not spelled out.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In line 2, “AQFP” is not spelled out.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 2, “RSFQ” is not spelled out.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0049294 ("Miki") in view of Japanese Patent Publication No. 2009/232311 ("Terai") further in view of U.S. Patent No. 9,443,576 ("Miller").
Regarding claim 1, Miki discloses a photon detection device comprising: 
a superconducting photon detector array (11, Fig. 1) in which a plurality of superconducting photon detectors (SSPDs, paragraphs [0036], [0040]) are arranged (paragraph [0036]); 
a plurality of first transmission lines (25, Fig. 1) connected to the plurality of superconducting photon detectors (paragraph [0040]) and configured to transmit a detection current output (pulses, paragraph [0040]) from each of the plurality of superconducting photon detectors (SSPDs, paragraph [0040]); 
an address information generation circuit (21, Fig. 1) connected to the plurality of first transmission lines (25, via 25B, Fig. 1)and configured to generate, based on the detection current, an address information signal (paragraph [0044]) that specifies a superconducting photon detector from which the detection current is output (paragraph [0044]); 
a [plurality of] second transmission line[s] (25A, Fig. 1) coupled to all of the plurality of first transmission lines (25, Fig. 1); and 
a time information generation circuit (20, Fig. 1) connected to the second transmission line (25A, Fig. 1) and configured to generate, based on the detection current, a time information signal (paragraph [0042]) indicating a time at which a photon is incident on the plurality of superconducting photon detectors (paragraphs [0042]-[0043]).
Miki does not disclose that a single second transmission line is magnetically coupled to all of the plurality of first transmission lines.
However, Terai discloses a second transmission line (bias line that connects 32 and RB to the SQUID, Fig. 3) magnetically coupled (mutual inductance M, Fig. 3) to the plurality of first transmission lines (101, Figs. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to magnetically couple a second transmission line to the plurality of first transmission lines as disclosed by Terai in the device of Miki in order to convert the current pulse from the SSPD into a single flux quantum and therefore reduce the heat load increase.
Terai does not explicitly show that the second transmission line is coupled to all the plurality of first transmission lines.
However, Miller discloses a second transmission line (RBL, Figs. 3 and 6) is coupled to all the plurality of first transmission lines (RWL, Figs. 3 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to magnetically couple a second transmission line to all the plurality of first transmission lines as disclosed by Miller in the device of Miki in view of Terai in order to simplify the circuit configuration and reduce circuit area.
Regarding claim 2, Miki in view of Terai and Miller discloses the photon detection device according to Claim 1, and Terai further discloses that the second transmission line (bias line that connects 32 and RB to the SQUID, Fig. 3) includes a plurality of direct-current SQUID elements (SQUID, Fig. 3, only one is shown), and the second transmission line (bias line that connects 32 and RB to the SQUID, Fig. 3) is magnetically coupled (mutual inductance M, Fig. 3) to the plurality of first transmission lines (101, Fig. 3) via the plurality of direct-current SQUID elements (SQUID, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to magnetically couple a second transmission line to the plurality of first transmission lines via SQUID elements as disclosed by Terai in the device of Miki in view of Terai and Miller in order to convert the current pulse from the SSPD into a single flux quantum and therefore reduce the heat load increase.
Regarding claim 3, Miki in view of Terai and Miller discloses the photon detection device according to Claim 2, and Terai further discloses that each of the plurality of direct-current SQUID elements (SQUID, Fig. 3) includes an inductor (not labeled, lower inductor, Fig. 3) between a pair of Josephson junctions (J1, J2, Fig. 3), each of the plurality of first transmission lines (101, Fig. 3) is provided with an inductor (LIN, Fig. 3), and the inductor of the direct-current SQUID element (not labeled, lower inductor, Fig. 3) and the inductor of the first transmission line  (LIN, Fig. 3) are magnetically coupled to each other (mutual inductance M, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to magnetically couple a second transmission line to the plurality of first transmission lines via SQUID elements, which are well known in the art to have an inductance with Josephson junctions, as disclosed by Terai in the device of Miki in view of Terai and Miller in order to convert the current pulse from the SSPD into a single flux quantum and therefore reduce the heat load increase.

Regarding claim 6, Miki in view of Terai and Miller discloses the photon detection device according to any one of Claim 1, and Miki further discloses that the time information generation circuit (20, Fig. 1) includes a logic circuit (SFQ, paragraph [0045]) configured only by a DC-driven superconducting logic circuit (paragraph [0039], an SFQ circuit is a superconducting digital logic circuit).
Regarding claim 8, Miki in view of Terai and Miller discloses the photon detection device according to any one of Claim 1, and Miki further discloses that the superconducting photon detector is an SSPD element (paragraph [0036]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Miki in view of Terai and Miller further in view of U.S. Patent Publication No. 2018/0350411 ("Ware").
Regarding claim 7, Miki in view of Terai and Miller discloses the photon detection device according to Claim 6, but does not explicitly disclose that the DC-driven superconducting logic circuit is an RSFQ circuit.
However, Ware discloses a timing circuit that includes an RSFQ circuit (paragraph [0005], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an RSFQ circuit as the time information generation circuit as disclosed by Ware in the device of Miki in view of Terai and Miller, in order to extract timing events from a fast clock while expending exceedingly low energy per bit.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as disclosed, specifically in combination with: a plurality of analog-to-digital converters connected to the plurality of first transmission lines, and the analog-to-digital converter includes a logic circuit configured only by an AC-driven superconducting logic circuit, is not taught or made obvious by the prior art of record.
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the invention as disclosed, specifically in combination with: a first pulse signal is output from one end of the second transmission line, and a second pulse signal is output from the other end of the second transmission line, and a superconducting photon detector, from which the detection current is output, is capable of being specified based on a difference between output times of the first and second pulse signals, is not taught or made obvious by the prior art of record. 
Regarding clam 10, the invention as disclosed, specifically in combination with:  a pair of second transmission lines coupled to all of the plurality of first transmission lines, and a superconducting photon detector, from which the detection current is output, is capable of being specified based on a difference between output times of the first and second pulse signals, is not taught or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878